           Case 7:19-cv-02032-LSC Document 17-1 Filed 01/27/20 Page 1 of 2                            FILED
                                                                                             2020 Jan-27 AM 09:13
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                                         EXHIBIT A

                     PROOF OF SERVICE BY CERTIFIED MAIL

          I, Marie Newman, am over eighteen years old and am not apurty to this action.

I work    as a paraleqal   for the Office of the Alabama Attorney General. My business

address is 501 Washington Avenue, P.O. Box 300152,          Montgorne{: AL 36130.

Pursuant to Fedetal RuIe of Civil Procedure 4(i), onJantr^ry t0,2020,I served the

following documents

   1.     Summons in a Civil Action, and

   2. Complaint       against David S. Ferriero   in his official capaciq   as   Archivist of the

          United States,

via cetified mail, return receipt requested, on the following interested parties in this

acflon:

          Civil Process Clerk
          United States Attorney's Office
          Northern District of Alabama
          1801 4th Avenue North
          Birmingham, AL 35203

          \Tilliam Barc, U.S. Attorney General
          U.S. Department of Justice
          950 Pennsylvania Avenue N\X/
          tWashington, DC 20530-0001

          David S. Ferriero
          National Archives and Records Administration
          700 Pennsylvania Avenue N\W
          \$Tashington,   DC 20408.




                                              -3-
        Case 7:19-cv-02032-LSC Document 17-1 Filed 01/27/20 Page 2 of 2



      I declare thatl   am employed in the office of a member of the Bar of this Court

at'srhose direction the service was rnade.   I futher   declare under penalty of pe{uqy

under the laws of the United States that the foregoing is true aod corect to the best

of my knowledge.


      Executed onJanuary 27,2A20, at MontgomerF, Alabama.




                                                         Marie   ewrnan




                                             -4-
